Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 12 and 13, 19, and withdrawn claims 20-26 are pending. 

Double Patenting
Applicant argues that the proviso as defined for the 

    PNG
    media_image1.png
    50
    140
    media_image1.png
    Greyscale
is such that there is no overlap in the conflicting claims, because, the variables L, Y1, Y2 and Y3 and R4 and by extension the specific R variables in the claimed formulae in the conflicting claims, do matter for obviousness analysis and thus patentability determination.  See Remarks filed 11/8/2021, numbered page 10, first paragraph. This is consistent with the teaching in the prior art (see rejection under Claim Rejections - 35 USC § 112).  As such previously presented rejection is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12 and 13, 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few combinations of the variables L, Y1, Y2, Y3, R4 (and other Rs) in formula Ia, does not reasonably provide enablement for large number of possibilities claimed.  For example, the specification is not enabling for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula Ia with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biochemical properties (related to intended use of the compounds).  
The disclosure is limited with respect to which of the large number of compounds falling under the scope of instant formula could be predictably made by employing the direction taught in the specification.  

    PNG
    media_image2.png
    29
    43
    media_image2.png
    Greyscale
 which is defined as follows: 

    PNG
    media_image3.png
    115
    654
    media_image3.png
    Greyscale

Even if stereochemical possibilities are ignored, the working example, direction and guidance in the specification is not enabling for anything other than 
    PNG
    media_image2.png
    29
    43
    media_image2.png
    Greyscale
=H,
as explained below.
The direction (Scheme 1, page 29 column B, PgPub) and working example for making indicated bond for assembly of claimed formula Ia compounds 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (partial structure) uses Mitisunobu reaction 
protocol and at once challenges the inclusion of R2 hydroxyl possibility, 
because, 
with 8 of Scheme 1 made with a R2 = OH as protected hydroxyl (O-PG), the next step (to form 9) requires deprotection of hydroxyl, which (that is, OH) in the next step becomes a halo, which in turn, in the subsequent step becomes an amino and then a carbamate. 
Thus the intended R2 = OH, as per Scheme 1 would become R2 = 
    PNG
    media_image5.png
    74
    100
    media_image5.png
    Greyscale
(a possibility not recited in claim).  As such most of R2 as defined are incompatible with the mandatory bond forming reactions in the Scheme.  The specification does not teach 
    PNG
    media_image6.png
    78
    120
    media_image6.png
    Greyscale
of the claimed formula is other than 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.  This is an example of caveats in organic chemistry acknowledged in the teachings of Dorwald (Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15): “….Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, especially so if multifunctional, structurally complex intermediates must be prepared.… the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed...”  (emphasis added).
Arguments similar to the one presented for R2 can be presented for the plethora of possibilities claimed for the variables for the claimed formula. 
On top of this, Applicant has cautioned not to overlook specific structural moieties in chemical formulae and cannot be overlooked in the determination of  patentability.  See Remarks filed 11/8/2021, numbered page 10, first paragraph. 
In addition, it is art recognized that biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and 
 
    PNG
    media_image8.png
    95
    310
    media_image8.png
    Greyscale

Based on the biological data disclosed (see Table 1 on page 202), structurally similar compounds show widely different properties of ALK2 inhibition, consistent with the art-recognized unpredictability. 
Apart from generic Text Book assay procedures for in vitro and in vivo assays, it is not seen where the specification teaches a pharmacophore, that is definition of structural features necessary for desired biological activity. 
Therefore one of skill in the art would need undue experimentation to choose which of Ia to make and use.  As such the two prong, make and use, requirement of 112-1 is not satisfied.  
The specification does not reasonably provide enablement for making solvates of the claimed compounds. The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims. The factors to be considered in making an enablement rejection have been summarized above. In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims. c) There is no working example of any solvate or solvate formed. None of the compounds made (based on data provided) form solvates, as evidenced, by NMR or micro-analytical data.    The claims are drawn to solvates, yet the examples presented all failed to produce a  Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 "The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However ... there is no evidence that such compounds exist.., the examples of the '881 patent do not produce the postulated compounds.., there is ... no evidence that such compounds even exist." The same circumstance appears to be true here. There is no evidence that solvates of these compounds actually exist; if they did, they would have formed. Hence, applicants must show that solvates can be made, or limit the claims accordingly. g) The state of the art is that is not predictable whether solvates will form or what their composition will be. In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution. This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry and its applications). The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced. In the first paragraph on page 365, West (Solid-State Chemistry) says, "it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent". Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal. One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host. In the same paragraph on page 365 West (Solid State Chemistry, West, Solid State Chemistry and Its Applications, john Wiley & Sons, 1984) explains that it impossible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate. Compared with 

The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few compounds of the claimed formula.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims, in predictable manner.  

MPEP 2164.01(a) states,  “A conclusion of Isaack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  


Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625